6:19-cv-03546-HMH         Date Filed 12/10/20       Entry Number 152       Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Propel PEO, Inc., Propel HR, Inc.,        )
Propel Holding Company, Inc., and         )
Lee C. Yarborough,                        )
                                          )
                      Plaintiffs,         )          C.A. No. 6:19-3546-HMH
                                          )
               vs.                        )             OPINION & ORDER
                                          )
Sean Eric Roach, Idea Catapult, LLC, and )
Angela Morris, f/k/a Angela Renea Tyler, )
                                          )
                      Defendants.         )
                                          )
Sean Eric Roach,                          )
                                          )
                      Counter Claimant,   )
                                          )
v.                                        )
                                          )
Propel HR, Inc., Lee C. Yarborough,       )
Braxton M. Cutchin, III, and Paul L.      )
Garrigan, Jr.,                            )
                                          )
                      Counter Defendants. )

       This matter is before the court on a motion filed by Propel HR, Inc. (“Propel HR”), Lee

C. Yarborough (“Yarborough”), Braxton M. Cutchin, III (“Cutchin”), and Paul M. Garrigan, Jr.

(“Garrigan”) (collectively, “Movants”) to dismiss or stay Defendant Sean Eric Roach’s

(“Roach”) counterclaims, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

For the reasons set forth below, the court grants in part and denies in part Movants’ motion.




                                                1
6:19-cv-03546-HMH        Date Filed 12/10/20       Entry Number 152      Page 2 of 15




                        I. FACTUAL AND PROCEDURAL BACKGROUND

       Yarborough is the President and one of the principal owners of Propel Holding

Company, Inc., which owns Propel PEO, Inc. and Propel HR, Inc. (collectively, “Propel”).

(Am. Compl. ¶ 26, ECF No. 25); (Pls. Resp. 2, ECF No. 64.) Propel Holding Company, Inc., is

the owner of the federally registered trademark “Propel HR®.” (Am. Compl. ¶ 26, ECF No. 25,

& Ex. 19 (License Agreement), ECF No. 25-19.) Pursuant to a license agreement, Propel PEO

and Propel HR obtained certain rights in the trademark. (Id. Ex. 19 (License Agreement), ECF

No. 25-19.) Propel HR’s “mission is to provide valuable human resources outsourcing solutions

through client-focused partnerships.” (Id. at ¶ 24, ECF No. 25.)

       In 2018, Plaintiffs1 entered into a consulting relationship with Roach. On October 29,

2018, Roach, as Chief Executive Officer of Defendant Idea Catapult, LLC, (“Catapult”) entered

into a confidentiality and non-disclosure agreement with Propel (“Roach Confidentiality

Agreement”). (Id. Ex. 2 (Roach Confidentiality Agreement), ECF No. 25-2.) On November 1,

2018, Roach, individually, and Catapult entered into an independent contractor agreement with

Propel (“Roach IC Agreement.”)2 (Id. Ex. 3 (Roach IC Agreement), ECF No. 25-3.) On

January 31, 2019, Defendant Angela Morris (“Morris”), then an employee of Propel HR,




       1
      Plaintiffs in the instant case are Propel PEO, Inc., Propel HR, Propel Holding
Company, Inc., and Yarborough (collectively, “Plaintiffs.”)
       2
         The terms of the Roach Confidentiality Agreement remain in effect for five years. (Am
Compl. Ex. 2 (Roach Confidentiality Agreement 2), ECF No. 25-2.) The Roach IC Agreement
includes a non-solicitation of clients provision which remains in effect for 12 months following
the termination of the agreement. (Id. Ex. 3 (Roach IC Agreement 2), ECF No. 25-3.)
Collectively, these agreements are referred to as the “Roach Agreements.”

                                               2
6:19-cv-03546-HMH         Date Filed 12/10/20      Entry Number 152       Page 3 of 15




entered into a confidentiality and non-solicitation agreement with Propel (“Morris

Agreement”).3 (Am. Compl. Ex. 17 (Morris Agreement), ECF No. 25-17.)

       Plaintiffs allege that on May 13, 2019, Propel terminated the Roach Agreements “for

good cause.” (Id. at ¶ 53, ECF No. 25.) Plaintiffs allege Roach then sent threatening messages

to Propel executive team members and current and former employees. (Id. at ¶¶ 54-55, ECF

No. 25.) Plaintiffs further allege Roach accessed Propel’s security cameras and informed Propel

HR employees that he was watching Yarborough and others in the Propel HR office. (Id. at ¶¶

55, 66-70, ECF No. 25.) Plaintiffs notified the Greenville, South Carolina Police Department

and a detective advised Roach not to contact Yarborough or anyone from Propel. (Id. at ¶¶ 71-

72, ECF No. 25.) Further, outside counsel for Propel mailed a cease and desist letter to Roach

dated June 18, 2019. (Am. Compl. Ex. 4 (Letter), ECF No. 25-4.)

       In June 2019, Morris, who worked with Roach in his consulting capacity, resigned from

Propel. (Id. at ¶ 171, ECF No. 25.) Plaintiffs allege Roach convinced Morris to resign as part

of Roach’s plan to “take down” Propel. (Id. at ¶¶ 138-40, 146-54, ECF No. 25.) Plaintiffs

further allege that Morris refused to return her Propel HR-owned computer and that the

information on her computer was accessed and used by the Defendants to send the eight

mailings described below. (Id. at ¶¶ 137, 146-54, 170-77, ECF No. 25.) Plaintiffs also allege

Roach’s intention was to drive clients away from Propel, likely to competitors, including the




       3
          The Morris Agreement contains provisions prohibiting solicitation of Propel clients
and employees for 12 months following termination of employment. (Morris Agreement 3,
ECF No. 25-17.) The Agreement also includes confidentiality obligations which remain in
effect for a period of 24 months following termination of employment. (Id. at 2, ECF No. 25-
17.)

                                               3
6:19-cv-03546-HMH         Date Filed 12/10/20       Entry Number 152       Page 4 of 15




company Morris allegedly began working for the day after her resignation from Propel HR. (Id.

at ¶ 80, ECF No. 25.)

       Plaintiffs contend that between October 31, 2019, and December 2, 2019, Roach sent

eight mailings to Propel HR clients and customers, Yarborough’s neighbors, professional

employer organization (PEO) industry associations for which Yarborough serves on boards, and

trade associations. (Am. Compl. ¶¶ 4, 98-133, ECF No. 25.) Plaintiffs further allege that

because Morris knew that Roach was planning to send these eight mailings, the Defendants had

a “partnership” to damage Plaintiffs. (Id. at ¶¶ 137, 140-54, 170-77, 186-89, ECF No. 25.) The

mailings, mostly postcards, contained the Propel HR name and trademark. (Id. at ¶¶ 98-133,

ECF No. 25.) The mailings contained allegations of racism, workplace discrimination, illegal

conduct, sexual harassment, and more.4 (Id. at ¶¶ 98-133, ECF No. 25.) Six of the mailings

       4
          The first mailing included copies of Morris and Arron Drye’s, another former Propel
HR employee, resignation letters, along with a document containing allegations of racism and
workplace discrimination by Plaintiffs. (First Mailing, ECF No. 25-5.) The mailing was signed
by “[a] concerned group of current and former employees of Propel HR.” (Id., ECF No. 25-5.)
The second mailing was a postcard with an image of Yarborough, her name, and the phrase,
“Starring Lee Yarborough as Two Slice Hillee.” (Second Mailing, ECF No. 25-6.) The other
side of the postcard contained allegations that Plaintiffs were racist and treated their employees
like servants. (Id., ECF No. 25-6.) The third mailing was a postcard with an image of a current
employee of Propel HR, along with the Propel HR name and trademark and the statements:
“Just think what The JERK could do with all your information and data!” and “Time to look for
a NEW HR Company!” (Third Mailing, ECF No. 25-7.) The fourth mailing was a postcard
with the Propel HR name and trademark and accused Propel of illegal conduct, including sexual
harassment, and included the statement, “Time to look for a NEW HR Company!” (Fourth
Mailing, ECF No. 25-8.) The fifth mailing was a postcard with the Propel HR name and
trademark and the same accusations as the fourth mailing. (Fifth Mailing, ECF No. 25-9.) The
sixth mailing also contained the Propel HR name and trademark and two images of a female
dancer with two different men, one of which included the cropped image of the face of
Yarborough’s father, Braxton Cutchin. (Sixth Mailing, ECF No. 25-10.) The postcard stated,
“A Christian woman-owned Company, Must value and respect all women?!?” (Id., ECF No.
25-10.) The seventh mailing contained images of five current staff members of Propel,
including Yarborough, along with an image of the “Grim Reaper,” and it also contained the

                                                4
6:19-cv-03546-HMH          Date Filed 12/10/20       Entry Number 152        Page 5 of 15




included the statement, “Time to look for a NEW HR Company!” (Id. at ¶¶ 121, ECF No. 25.)

The eighth mailing included what appears to be an Employer Identification Number/Tax

Identification Number (EIN/TIN), and the text, “Is your EIN (Employer Identification Number)

SAFE?” (Am. Compl. ¶¶ 121, ECF No. 25, & Ex. 12 (Eighth Mailing), ECF No. 25-12.)

Plaintiffs allege that the Defendants have illegally accessed and used Propel’s confidential

mailing list and client EIN/TINs in the mailings described above in violation of the Roach and

Morris Agreements. (Id., generally, ECF No. 25.) Plaintiffs further allege that Yarborough

lives in fear of Roach and continues to experience tremendous mental and emotional distress

and substantial expenses because of his actions. (Id., generally, ECF No. 25.)

       Plaintiffs filed a complaint on December 20, 2019. (Compl., ECF No. 1.) On February

18, 2020, Plaintiffs filed an amended complaint. (Am. Compl., ECF No. 25.) On March 3,

2020, Catapult filed an answer to the amended complaint. (Catapult Ans., ECF No. 37.) On the

same day, Roach, proceeding pro se, filed a motion to strike and a motion to dismiss. (Roach

Mot. Strike, ECF No. 38); (Roach Mot. Dismiss, ECF No. 39.) On March 16, 2020, Morris

filed a motion to dismiss and an alternative motion for a more definite statement. (Morris Mot.

Dismiss, ECF No. 43.) The parties filed responses and replies. On March 26, 2020, Roach filed

a motion to strike certain exhibits from Plaintiffs’ response to his motions, and Plaintiffs filed a

response on April 9, 2020. (Roach Mot. Strike, ECF No. 59); (Pls. Resp., ECF No. 61.) On




Propel HR name and trademark. (Seventh Mailing, ECF No. 25-11.) The eighth mailing
contained the Propel HR name and trademark, what appears to be an Employer Identification
Number/ Tax Identification Number (EIN/TIN), and the text, “Is your EIN (Employer
Identification Number) SAFE?” (Eight Mailing, ECF No. 25-12.)

                                                 5
6:19-cv-03546-HMH          Date Filed 12/10/20        Entry Number 152    Page 6 of 15




June 24, 2020, Plaintiffs filed a motion to compel discovery responses from Roach. (Mot.

Compel, ECF No. 85.)

       On July 24, 2020, the magistrate judge issued a Report and Recommendation,

recommending that the motions to dismiss of Roach and Morris (ECF Nos. 39 and 43) be

granted in part and denied in part; Morris’ alternative motion for a more definite statement (ECF

No. 43) be denied; Roach’s first motion to strike (ECF No. 38) be granted; and Roach’s second

motion to strike (ECF No. 59) be denied. (R&R, generally, ECF No. 95.) On July 30, 2020, the

magistrate judge granted Plaintiffs’ June 24, 2020 motion to compel. (Order, ECF No. 98.) The

parties did not file objections to the Report and Recommendation. The court adopted the Report

and Recommendation on August 11, 2020. (Order, ECF No. 100.)

       On August 21, 2020, Morris filed an answer to the amended complaint. (Morris Ans.,

ECF No. 104.) On August 28, 2020, Attorney David E. Rothstein filed a notice of appearance

of counsel for Roach along with an answer to the amended complaint and counterclaims. (Not.

Appearance, ECF No. 106); (Roach Ans. & Countercls., ECF No. 107.) On September 1, 2020,

the magistrate judge ordered Roach to serve his discovery responses on or before September 11,

2020. (Order, ECF No. 111.) On October 1, 2020, Plaintiffs filed a motion to dismiss Roach’s

counterclaims based on the failure to state a claim upon which relief may be granted. (Mot.

Dismiss, ECF No. 125.) Roach filed a response on October 15, 2020. (Resp., ECF No. 129.)

Plaintiffs did not file a reply. This matter is now ripe for review.5



       5
         On November 9, 2020, Plaintiffs filed a motion to amend/correct their amended
complaint based on discovery obtained from Roach. (Mot. Amend, ECF No. 138.) The court
denied the motion in an order dated December 9, 2020. (Order, ECF No. 149.) Thus, the
amended complaint, Roach’s answer and counterclaims, and the instant motion are not moot.

                                                  6
6:19-cv-03546-HMH          Date Filed 12/10/20        Entry Number 152           Page 7 of 15




                                   II. DISCUSSION OF THE LAW

                                    A. Rule 12(b)(6) Standard

        Under Federal Rule of Civil Procedure 12(b)(6), “a motion to dismiss for failure to state

a claim should not be granted unless it appears certain that the plaintiff can prove no set of facts

which would support its claim and would entitle it to relief.” Mylan Labs., Inc. v. Matkari, 7

F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion to dismiss, the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Id.

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

omitted). While a complaint “does not need [to allege] detailed factual allegations,” pleadings

that contain mere “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

Stated differently, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not ‘show[n]’–‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).




                                                  7
6:19-cv-03546-HMH         Date Filed 12/10/20      Entry Number 152       Page 8 of 15




                                    B. Breach of Contract

        Movants argue that Roach’s counterclaim against Propel HR for breach of the Roach IC

Agreement should be dismissed because it was a compulsory counterclaim of Catapult that

Catapult failed to plead as a counterclaim. (Mot. Dismiss 3-4, ECF No. 125.) Movants argue

that although Roach, individually, and Catapult are both parties to the Roach IC Agreement, it is

Catapult who is “the real party in interest” to the Agreement. (Id. at 3, ECF No. 125.) Movants

provide no legal support for their position. From the face of the Roach IC Agreement, Roach is

a party to the contract. After review, the court denies Movants’ motion to dismiss Roach’s

breach of contract counterclaim.6

           C. South Carolina Payment of Wages Act and Declaratory Judgment

        Movants argue that Roach’s counterclaims for violation of the South Carolina Payment

of Wages Act (“SCPWA”), S.C. Code Ann. § 41-10-10, et seq., and for declaratory judgment

should be dismissed because the express language of the Roach IC Agreement stating that

Roach was an independent contractor and not an employee makes the SCPWA inapplicable to

Roach. See Adamson v. Marianne Fabrics, Inc., 391 S.E.2d 249, 250 (S.C. 1990) (holding that

the SCPWA does not apply to independent contractors). (Mot. Dismiss 6, ECF No. 125); (Am.

Compl. Ex. 3 (Roach IC Agreement 2), ECF No. 25-3.) However, Roach has alleged that



       6
          Movants move in the alternative for summary judgment or a judgment on the pleadings
under Federal Rules of Civil Procedure Rules 56 and 12(c) because the Roach IC Agreement
allows either party to terminate with 30 days notice. (Mot. Dismiss 4, ECF No. 125); (see Am.
Compl. Ex. 3 (Roach IC Agreement 3), ECF No. 25-3.) In contrast, Roach disputes this
argument and alleges that he was terminated by Propel “without cause and without notice” in
violation of the Roach IC Agreement. (Roach Ans. & Countercls. ¶ 302, ECF No. 107.) At this
stage in the litigation, the court declines to convert the motion into a motion for summary
judgment or judgment on the pleadings.

                                               8
6:19-cv-03546-HMH          Date Filed 12/10/20        Entry Number 152        Page 9 of 15




Propel misclassified him as an “independent contractor” and that he was really an “employee”

for purposes of the SCPWA “because Propel exercised sufficient control” over him. (Roach

Ans. & Countercls. ¶ 319, ECF No. 107.) Based on these allegations, Roach’s seeks a

declaration that he was an employee and is entitled to payroll and benefit adjustments as a

result. (Id. at ¶ 330, ECF No. 107.)

       “Under South Carolina common law, the primary consideration in determining whether

an employer-employee relationship exists is whether the purported employer has the right to

control the servant in the performance of his work and the manner in which it is done.” Kilgore

Grp., Inc. v. S.C. Employment Sec. Comm’n, 437 S.E.2d 48, 49 (S.C. 1993) (citation omitted).

Courts consider the following factors in determining the right to control: “(1) direct evidence of

the right to, or exercise of, control; (2) method of payment; (3) furnishing of equipment; and (4)

right to fire.” Id. at 49-50 (citation omitted). The contract as a whole is given considerable

weight, but is not dispositive. Id. at 50 (“The primary test of its character is the intention of the

parties, which is to be gathered from the whole scope of the language used.”) (citation omitted).

       “[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Roach has

failed to allege a single fact in support of his conclusory statement that “Propel exercised

sufficient control” over him such that he was an employee. (See Roach Ans. & Countercls. ¶

319, ECF No. 107.) Further, Roach does not allege that Propel had any right to control Roach’s

performance or manner in which his work was done. See Kilgore, 437 S.E.2d at 49.

Consequently, the court finds that Roach falls short of stating a claim that is plausible on its face




                                                  9
6:19-cv-03546-HMH         Date Filed 12/10/20         Entry Number 152       Page 10 of 15




and grants Movants’ motion to dismiss Roach’s counterclaims for violation of the SCPWA and

for declaratory judgment.

                            D. Malicious Prosecution Counterclaim

       Roach’s counterclaim against Yarborough for malicious prosecution is based on a

restraining order Yarborough obtained against Roach in the West Greenville Summary Court

under the South Carolina Harassment and Stalking Statute, S.C. Code Ann. § 16-3-1700 et seq.

(Roach Ans. & Countercls., generally, ECF No. 107.) The restraining order was vacated on

appeal by a South Carolina Circuit Court judge in an order dated July 24, 2020.7 (Id. at ¶¶ 5,

335, ECF No. 107.) In order to maintain an action for malicious prosecution, Roach must prove

the following: “(1) the institution or continuation of original judicial proceedings; (2) by or at

the [direction] of [Yarborough]; (3) termination of such proceedings in [Roach’s] favor; (4)

malice in instituting such proceedings; (5) lack of probable cause; and (6) resulting injury or

damage.” Huffman v. Sunshine Recycling, LLC, 826 S.E.2d 609, 614 (S.C. 2019) (internal

quotation marks and citations omitted).

        Movants argue that this claim should be dismissed or stayed because the July 24, 2020

order vacating the restraining order “is not a final judgment and is on appeal.” (Mot. Dismiss 6,

ECF No. 125.) Movants’ argument is based on the notion that a case on appeal has not been

“terminated.” (See id., ECF No. 125.) In response, Roach argues that the July 24, 2020 order

constitutes a termination of proceedings. (Resp. 8-9, ECF No. 129.) “[T]he element of

favorable termination of proceedings [means] a termination reflective of the merits.” Gecy v.

Somerset Point at Lady’s Island Homeowners Ass’n, Inc., 828 S.E.2d 73, 80 (S.C. Ct. App.


       7
           See Greenville County Court of Common Pleas case number 2020-CP-23-1669.

                                                 10
6:19-cv-03546-HMH         Date Filed 12/10/20          Entry Number 152       Page 11 of 15




2019). The court takes judicial notice of the July 24, 2020 order, which vacated the restraining

order because Yarborough failed to establish harassment or stalking by Roach. See Colonial

Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent

use of judicial notice is in noticing the content of court records.’”). Thus, the restraining order

was terminated on the merits and Roach has stated a plausible claim for malicious prosecution

against Yarborough.

       Therefore, the court denies Movants’ motion to dismiss or stay Roach’s malicious

prosecution counterclaim.

                                E. Abuse of Process Counterclaim

       Roach’s counterclaim against Yarborough for abuse of process is based on the same

restraining order as the malicious prosecution counterclaim above. (Roach Ans. & Countercls.,

generally, ECF No. 107.) “The essential elements of abuse of process are (1) an ulterior

purpose, and (2) a willful act in the use of the process that is not proper in the regular conduct of

the proceeding.” Pallares v. Seinar, 756 S.E.2d 128, 133 (S.C. 2014) (citations omitted).

Movants argue that the claim should be dismissed because Roach has not “shown” an improper

willful act under element two. (Mot Dismiss 7-8, ECF No. 125.) However, to survive a motion

to dismiss, Roach does not have to prove the elements of malicious prosecution. See Ray v.

Roane, 948 F.3d 222, 226 (4th Cir. 2020) (“A Rule 12(b)(6) motion to dismiss does not resolve

contests surrounding facts [or] the merits of a claim . . . .”) (citations and internal quotation

marks omitted). Roach must only allege sufficient facts to state a claim for abuse of process

that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Therefore,

Movants’ motion to dismiss Roach’s abuse of process counterclaim is denied.


                                                  11
6:19-cv-03546-HMH          Date Filed 12/10/20        Entry Number 152       Page 12 of 15




                                           F. Defamation

          Movants contend that Roach’s counterclaims do not set forth all of the elements for a

proper defamation claim. (Mot. Dismiss 8-10, ECF No. 125.) Under South Carolina law,

“‘[t]he elements of defamation include: (1) a false and defamatory statement concerning

another; (2) an unprivileged publication to a third party; (3) fault on the part of the publisher;

and (4) either actionability of the statement irrespective of special harm or the existence of

special harm caused by the publication.’” McNeil v. S.C. Dep’t of Corrs., 743 S.E.2d 843, 848

(S.C. Ct. App. 2013) (quoting Murray v. Holnam, Inc., 542 S.E.2d 743, 748 (S.C. Ct. App.

2001)).

          [D]efamation is classified as either actionable per se or not actionable per se.
          Slander, which is involved here, is actionable per se when the defendant’s
          alleged defamatory statements charge the plaintiff with one of five types of acts
          or characteristics: (1) commission of a crime of moral turpitude; (2) contraction
          of a loathsome disease; (3) adultery; (4) unchastity; or (5) unfitness in one’s
          business or profession. . . . If the statement is actionable per se, then the
          defendant is presumed to have acted with common law malice and the plaintiff is
          presumed to have suffered general damages. If the statement is not actionable
          per se, then the plaintiff must plead and prove both common law malice and
          special damages.8

Fountain v. First Reliance Bank, 730 S.E.2d 305, 309 (S.C. 2012) (internal citations and

quotation marks omitted).

          Movants argue that Roach has failed to allege publication outside of the company.

(Mot. Dismiss 8-9, ECF No. 125.) Movants also contend that the alleged communications are



          8
         “Defamatory communications take two forms: libel and slander. Slander is a spoken
defamation while libel is a written defamation or one accomplished by actions or conduct.”
Erickson v. Jones St. Publishers, LLC, 629 S.E.2d 653, 664 (S.C. 2006) (citations omitted). In
his counterclaims, Roach alleges eight spoken defamatory communications. (Roach Ans. &
Countercls. ¶ 344, ECF No. 107.)

                                                 12
6:19-cv-03546-HMH          Date Filed 12/10/20        Entry Number 152       Page 13 of 15




privileged and are not actionable per se. (Id. at 8-9, ECF No. 125.) However, Roach has

alleged publication to “one or more third parties, including former co-workers of Defendant

Roach, neighbors of Defendant Roach, and prospective employers of Defendant Roach.”

(Roach Ans. & Countercls. ¶ 344, ECF No. 107.) Further, several of the alleged defamatory

statements involve Roach’s business relationship with Propel and are actionable per se.9 (See

id. at ¶ 344, ECF No. 107.) To the extent Movants allege the publications were privileged,

privilege is an affirmative defense in defamation actions that requires Movants to prove the

publications were privileged and that the privilege was not abused. See Swinton Creek Nursery

v. Edisto Farm Credit, ACA, 514 S.E.2d 126, 134 (S.C. 1999) (holding factual inquires

regarding privilege are left to the jury).

        Consequently, the court finds that Roach has stated a claim for defamation that is

plausible on its face, and Movants’ motion to dismiss is denied.

             G. Intentional Interference with Prospective Contractual Relations

        Further, Movants contend that Roach’s counterclaim against Propel and Cutchin for

intentional interference with prospective contractual relations should be dismissed because

Roach fails to plead sufficient potential contractual relations. (Mot. Dismiss 10-11, ECF No.

125.) In response, Roach submits that his counterclaim alleges all of the required elements.

(Resp. 12, ECF No. 129.)

        To state a cause of action for intentional interference with prospective contractual

relations, a plaintiff must prove: “(1) the defendant intentionally interfered with the plaintiff’s



        9
         Regardless, Roach also alleges malice and special harm caused by the alleged
publications. (See Roach Ans. & Countercls. ¶¶ 343-50, ECF No. 107.)

                                                 13
6:19-cv-03546-HMH          Date Filed 12/10/20         Entry Number 152        Page 14 of 15




potential contractual relations; (2) for an improper purpose or by improper methods; (3) causing

injury to the plaintiff.” Crandall Corp. v. Navistar Int’l Transp. Corp., 395 S.E.2d 179, 180

(S.C. 1990) (citations omitted). “If a defendant acts for more than one purpose, his improper

purpose must predominate in order to create liability.” Id. “[A] cause of action for intentional

interference with prospective contractual relations generally stands following the loss of an

identifiable contract or expectation.” United Educ. Distributors, LLC v. Educ. Testing Serv.,

564 S.E.2d 324, 328 (S.C. Ct. App. 2002) (citations omitted). “The [contract] must be a close

certainty; thus, a mere offer to sell, for example, does not, by itself, give rise to sufficient legal

rights to support a claim of intentional interference with a business relationship.” Id. at 330.

The contract cannot be speculative and “the mere hope of a contract is insufficient.” Id.

        To survive a motion to dismiss, Roach must have “alleged that [he] had a reasonable

probability of entering into a specific contract [or business expectation] but for the interference

of [Cutchin and Propel].” Id. at 330. Roach alleges that he interviewed with a nation-wide PEO

firm and that the “interviews with the company went very well, and [he] was confident that he

was going to receive a job offer.” (Roach Ans. & Countercls. ¶¶ 353-54, ECF No. 107.) Roach

alleges that after a second interview he was informed that the firm decided to “go in another

direction.” (Id. at ¶ 355, ECF No. 107.) Roach claims he was not hired because the firm spoke

with Cutchin, a Propel employee, who threatened to sue the firm if it hired Roach. (Id. at ¶ 355,

ECF No. 107.) After review, the court finds that the facts plead by Roach amount to only mere

hope and speculation of entering into an employment contract with the PEO firm.

        Therefore, Movants’ motion to dismiss Roach’s counterclaim for intentional interference

with prospective contractual relations is granted.


                                                  14
6:19-cv-03546-HMH        Date Filed 12/10/20        Entry Number 152    Page 15 of 15




                                       III. CONCLUSION

       Based on the foregoing, Movants’ motion to dismiss is granted for Roach’s

counterclaims for violation of the SCPWA, declaratory judgment, and intentional interference

with prospective contractual relations and denied for Roach’s counterclaims for breach of

contract, malicious prosecution, abuse of process, and defamation.

       It is therefore

       ORDERED that Plaintiffs’ motion to dismiss, docket number 125, is granted in part and

denied in part.



       IT IS SO ORDERED.



                                            s/Henry M. Herlong, Jr.
                                            Senior United States District Judge

Greenville, South Carolina
December 10, 2020




                                               15
